Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE MAGNUM HUNTER RESOURCES ANNOUNCES OPERATIONAL AND FINANCIAL RESULTS FOR THIRD QUARTER 2009 Houston – (Market Wire) – November 9, 2009 – Magnum Hunter Resources Corporation (NYSE Amex: MHR) (the “Company") announced operational and financial results today for the three and nine month periods ended September 30, 2009. OPERATIONAL UPDATE The Company’s average daily production for the month ended October 31, 2009 was approximately 750 Barrels of oil per day (“Boepd”), a 28% increase in average daily production of 586 Boepd reported in the third quarter of 2009. The Company is anticipating to exit fiscal year 2009 with an average daily production rate in excess of 900 Boepd as a result of: (i) the successful drilling of three horizontal wells in the Mohall Field of North Dakota, (ii) the acquisition of an additional working interest in the East Chalkley Field of South Louisiana, (iii) the acquisition of Sharon Resources, and (iv) the resumption of drilling activities in the Cinco Terry Field of West Texas. With the anticipated closing of the recent announcement to acquire the assets of Appalachian Basin focused Triad Energy and certain Affiliates, currently scheduled in January 2010, Magnum Hunter should exit January 2010 with a daily production rate of approximately 1,800 Boepd.An 1,800 Boepd daily production rate would represent an approximate 160% increase over the Company’s first nine months 2009 average daily production rate of 692 Boepd. Triad’s estimated net total production for the quarter ended September 30, 2009 was 90,481 Boe (983 Boepd, 59% crude oil). Magnum Hunter’s actual total net production for the three months ended September 30, 2009 decreased approximately 6% or, 3,425 Boe (37 Boepd), to approximately 53,927 Boe (586 Boepd) from 57,353 Boe (623 Boepd) produced during the comparable three month period of 2008.The third quarter 2009 decline in production levels can be directly attributable to extraordinary factors including: (i) a 10 day complete shut-in of all production at the Company’s Mohall Field in North Dakota for purposes of verifying the fields response level to secondary recovery efforts from ongoing water flood operations,(ii) the additional shut-in of selective individual producing wells within the Mohall Field to allow for required expansion activities to the field’s production facilities in order to accommodate new incremental production added from three successful horizontal wells drilled in the field during the third quarter, and (iii) the separate shut-in of certain producing wells within the Mohall Field for various safety reasons to allow for the above mentioned drilling activities. The
